DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/13/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… calculate a bitrate for each control frame by dividing a bitmap of a control frame by an amount of time between the control frame and a previously captured control frame;
 	control a length of time that the control frames are captured before calculating the virtual bandwidth;
 	determine an average bitrate based on calculated bitrates corresponding to the control frames and the length of time; and
 	calculate the virtual bandwidth after the length of time, the virtual bandwidth calculated by dividing the average bitrate from the control frames by the length of time.… in combination with other limitations recited as specified in claims 1, 6, 12.

 	The first closest prior art Yeow et al (USPN 20150/092697) discloses a system and method for measuring data rates from an AP to STAs. However, Yeow fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Swaminathan et al (USPN 2018/0160160) discloses a system and method bandwidth management for virtual reality video.  However, Swaminathan fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Padhye et al (USPN 2006/0215572) discloses a system and method for determining available bandwidth. However, Padhye fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469